--------------------------------------------------------------------------------

Exhibit 10.2

FT Global Capital, Inc.
1200 Abernathy Road
Building 600
Suite 1700
Atlanta, GA 30328

  June 18th, 2013

Hu Xiaoming
Chairman & Chief Executive Officer
Kandi Technologies, Inc.
Jinhua City Industrial Zone
Jinhua, Zhejiang Province
People’s Republic of China, 321016


Re: Placement Agent Agreement

Dear Mr. Hu:

     The purpose of this letter agreement (this “Engagement Letter” or this
“Agreement”) is to set forth the terms and conditions pursuant to which FT
Global Capital, Inc. (“FTGC” or the “Placement Agent”), shall serve as the Lead
Placement Agent for Kandi Technologies, Inc. (the “Company”), on a “best
efforts” basis, in connection with the proposed placement (the “Placement”) of
registered securities (the “Securities”) of the Company, which may include
shares (the “Shares”) of the Company’s common stock (the “Common Stock”)
pursuant to a “shelf takedown.”

     This Agreement shall become effective upon the date it is signed by the
Company (the “Effective Date”).

     The terms of such Placement and the Securities shall be mutually agreed
upon by the Company and the investors (each, an “Investor” and collectively, the
“Investors”) and nothing herein enables the Placement Agent to bind the Company
or any Investor. This Agreement and the documents executed and delivered by the
Company and the Investors in connection with the Placement shall be collectively
referred to herein as the “Transaction Documents.” The date of each of the
closings of the Placement shall be referred to herein as the “Closing Date.” The
Company expressly acknowledges and agrees that the Placement Agent’s obligations
hereunder are on a reasonable “best efforts” basis only and that the execution
of this Agreement does not constitute a commitment by the Placement Agent to
purchase or to sell the Securities and does not ensure the successful placement
of the Securities or any portion thereof. The identities of the investors to
which the Placement Agent introduces the Company shall be proprietary
information of the Placement Agent and shall not be divulged to third parties by
the Company, nor used by the Company outside the scope of the Placement Agent’s
engagement as described herein, other than as required by applicable law.

--------------------------------------------------------------------------------

SECTION 1. COMPENSATION AND OTHER FEES.

     (A) As compensation for the Placement Agent’s services hereunder, the
Company shall pay to the Placement Agent (i) a cash placement fee upon each
Closing, in an amount equal to six percent (6%) of the aggregate offering price
of the total amount of capital received by the Company from the sale of its
Securities to investors introduced to the Company by the Placement Agent during
the term of this Agreement (the “Placement Agent Fee”), and (ii) a 6% cash fee
payable within three business days of (but only in the event of) the receipt by
the Company of any cash proceeds from the exercise of any warrants issued in the
Placement (“Warrants Exercise Fee”) (the Warrants Exercise Fee shall be payable
regardless of when the warrants are exercised, even if such exercise occurs
after the termination of this Agreement). Notwithstanding anything to the
contrary in this Agreement, the compensation provided for in this Agreement
shall be subject to such reduction as may be necessary for the compensation to
comply with Financial Industry Regulatory Authority (“FINRA”) Rule 5110.

     (B) Upon each Closing, the Company shall also grant Placement Agent or its
designees at the Closing warrants (the “Placement Agent’s Warrants”) to purchase
that number of shares of common stock of the Company (“Shares”) equal to 6% of
the aggregate number of Shares placed in the Placement. The Placement Agent
Warrants shall include customary terms, such as anti-dilution and registration
rights. The Exercise price for Placement Agent Warrants will be 120% of Purchase
Price of the Placement and the Placement Agent will not have cashless exercise
rights under such warrants; provided, that, if at the time of any exercise of
the Placement Agent Warrants the Company does not have an effective registration
statement for the issuance of the warrant shares or the resale of the warrant
shares, then the Placement Agent may exercise such warrants on a cashless basis.

     (C) The Placement Agent shall be entitled to a Placement Agent’s Fee,
calculated in the manner provided in Section 1(A), with respect to any public or
private offering or other financing or capital-raising transaction of any kind
(“Tail Financing”) to the extent that such financing or capital is provided to
the Company by investors whom the Placement Agent had introduced to the Company
during the Term, as defined below, if such Tail Financing is consummated at any
time within the 12-month period following the Effective Date (the “Tail
Period”). (The Placement Agent shall provide to the Company a list of investors
it introduced to the Company. If an investor is not on the list, the Placement
Agent shall not be compensated during the Tail Period).

SECTION 2. COMPANY REPRESENTATIONS AND WARRANTIES. The Company represents and
warrants to, and agrees with, the Placement Agent that:

-2-

--------------------------------------------------------------------------------

     (A) The Company has filed with the Securities and Exchange Commission (the
“Commission”) a registration statement on Form S-3 (Registration File No.
333-188039) under the Securities Act of 1933, as amended (the “Securities Act”),
which became effective on May 23, 2013, for the registration under the
Securities Act of the Securities. At the time of such filing and on the date
hereof, the Company met the requirements of Form S-3 under the Securities Act.
Such registration statement meets the requirements set forth in Rule
415(a)(1)(x) under the Securities Act and complies with said Rule. The Company
will file with the Commission pursuant to Rule 424(b) under the Securities Act,
and the rules and regulations (the “Rules and Regulations”) of the Commission
promulgated thereunder, a supplement to the form of prospectus included in such
registration statement relating to the placement of the Securities and the plan
of distribution thereof and has advised the Placement Agent of all further
information (financial and other) with respect to the Company required to be set
forth therein. Such registration statement, including the exhibits thereto, as
amended at the date of this Agreement, is hereinafter called the “Registration
Statement”; such prospectus in the form in which it appears in the Registration
Statement is hereinafter called the “Base Prospectus”; and the supplemented form
of prospectus, in the form in which it will be filed with the Commission
pursuant to Rule 424(b) (including the Base Prospectus as so supplemented) is
hereinafter called the “Prospectus Supplement.” Any reference in this Agreement
to the Registration Statement, the Base Prospectus or the Prospectus Supplement
shall be deemed to refer to and include the documents incorporated by reference
therein (the “Incorporated Documents”) pursuant to Item 12 of Form S-3 which
were filed under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), on or before the date of this Agreement, or the issue date of the Base
Prospectus or the Prospectus Supplement, as the case may be; and any reference
in this Agreement to the terms “amend,” “amendment” or “supplement” with respect
to the Registration Statement, the Base Prospectus or the Prospectus Supplement
shall be deemed to refer to and include the filing of any document under the
Exchange Act after the date of this Agreement, or the issue date of the Base
Prospectus or the Prospectus Supplement, as the case may be, deemed to be
incorporated therein by reference. All references in this Agreement to financial
statements and schedules and other information that is “contained,” “included,”
“described,” “referenced,” “set forth” or “stated” in the Registration
Statement, the Base Prospectus or the Prospectus Supplement (and all other
references of like import) shall be deemed to mean and include all such
financial statements and schedules and other information that is or is deemed to
be incorporated by reference in the Registration Statement, the Base Prospectus
or the Prospectus Supplement, as the case may be. At the date of this Agreement,
no stop order suspending the effectiveness of the Registration Statement or the
use of the Base Prospectus or the Prospectus Supplement has been issued, and no
proceeding for any such purpose is pending or has been initiated or, to the
Company's knowledge, is threatened by the Commission. For purposes of this
Agreement, “free writing prospectus” has the meaning set forth in Rule 405 under
the Securities Act and the “Time of Sale Prospectus” means the preliminary
prospectus, if any, together with the free writing prospectuses, if any, used in
connection with the Placement, including any documents incorporated by reference
therein.

-3-

--------------------------------------------------------------------------------

     (B) The Registration Statement (and any further documents to be filed with
the Commission) contains all exhibits and schedules as required by the
Securities Act. Each of the Registration Statement and any post-effective
amendment thereto, at the time it became effective, complied in all material
respects with the Securities Act and the Exchange Act and the applicable Rules
and Regulations and did not and, as amended or supplemented, if applicable, will
not, contain any untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading. The Base Prospectus, the Time of Sale Prospectus, if any, and
the Prospectus Supplement, each as of its respective date, comply in all
material respects with the Securities Act and the Exchange Act and the
applicable Rules and Regulations. Each of the Base Prospectus, the Time of Sale
Prospectus, if any, and the Prospectus Supplement, as amended or supplemented,
did not and will not contain as of the date thereof any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading. The Incorporated Documents, when they were filed with the
Commission, conformed in all material respects to the requirements of the
Exchange Act and the applicable Rules and Regulations, and none of such
documents, when they were filed with the Commission, contained any untrue
statement of a material fact or omitted to state a material fact necessary to
make the statements therein (with respect to Incorporated Documents incorporated
by reference in the Base Prospectus or Prospectus Supplement), in light of the
circumstances under which they were made not misleading; and any further
documents so filed and incorporated by reference in the Base Prospectus, the
Time of Sale Prospectus, if any, or Prospectus Supplement, when such documents
are filed with the Commission, will conform in all material respects to the
requirements of the Exchange Act and the applicable Rules and Regulations, as
applicable, and will not contain any untrue statement of a material fact or omit
to state a material fact necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading. No post-effective
amendment to the Registration Statement reflecting any facts or events arising
after the date thereof which represent, individually or in the aggregate, a
fundamental change in the information set forth therein is required to be filed
with the Commission. There are no documents required to be filed with the
Commission in connection with the transaction contemplated hereby that (i) have
not been filed as required pursuant to the Securities Act or (ii) will not be
filed within the requisite time period. There are no contracts or other
documents required to be described in the Base Prospectus, the Time of Sale
Prospectus, if any, or Prospectus Supplement, or to be filed as exhibits or
schedules to the Registration Statement, that have not been or will be described
or filed as required.

     (C) The Company is currently eligible to use free writing prospectuses in
connection with the Placement pursuant to Rules 164 and 433 under the Securities
Act. Any free writing prospectus that the Company is required to file pursuant
to Rule 433(d) under the Securities Act has been, or will be, filed with the
Commission in accordance with the requirements of the Securities Act and the
applicable rules and regulations of the Commission thereunder. Each free writing
prospectus that the Company has filed, or is required to file, pursuant to Rule
433(d) under the Securities Act or that was prepared by or on behalf of or used
by the Company complies or will comply in all material respects with the
requirements of the Securities Act and the applicable rules and regulations of
the Commission thereunder. The Company will not, without the prior consent of
the Placement Agent, prepare, use or refer to, any free writing prospectus.

-4-

--------------------------------------------------------------------------------

     (D) The Company will as promptly as practicable deliver to the Placement
Agent complete conformed copies of the Registration Statement and of each
consent and certificate of experts, as applicable, filed as a part thereof, and
conformed copies of the Registration Statement (without exhibits), the Base
Prospectus, the Time of Sale Prospectus, if any, and the Prospectus Supplement,
as amended or supplemented, in such quantities and at such places as the
Placement Agent reasonably requests. Neither the Company nor any of its
directors and officers has distributed and none of them will distribute, prior
to the Closing Date, any offering material in connection with the offering and
sale of the Securities other than the Base Prospectus, the Time of Sale
Prospectus, if any, the Prospectus Supplement, the Registration Statement,
copies of the documents incorporated by reference therein and any other
materials permitted by the Securities Act.

     (E) There are no affiliations with any FINRA member firm among the
Company’s officers, directors or, to the knowledge of the Company, any five
percent (5%) or greater stockholder of the Company.

     (F) The Placement Agent shall receive on each Closing Date a written
opinion of counsel for the Company, dated the Closing Date and addressed to the
Placement Agent in form and substance satisfactory to the Placement Agent, which
shall include, without limitation, opinions related to (i) the corporate
existence of the Company and power to operate its business; (ii) the corporate
power and authority of the Company to execute all agreements and perform its
obligations related to the Placement; (iii) the ability of the Company to enter
into all agreements and perform its obligations related to the Placement without
contravening or violating (or causing the triggering of any anti-dilution or
similar provisions in) its charter documents, any other agreements or any
applicable law, regulation or rule; (iv) that any Securities (and any Common
Stock underlying such Securities) will be duly authorized, fully paid, validly
issued and non-assessable, as applicable; (v) that no approval, consent, order,
filing or notice is required to complete the Placement and for the Company to
perform its obligations in the Placement; (vi) the effectiveness of the
Registration Statement and that all filings required by the Securities Act of
1933, as amended, have been made; (vii) the listing of all Common Stock included
in or underlying the Securities on any national exchange on which the Company’s
Common Stock is listed; and (viii) the Company’s status as an “investment
company” as defined in the Investment Company Act of 1940, as amended.

     (G) The Placement Agent shall be entitled to rely upon any and all
representations and warranties of the Company included in the purchase
agreements entered into by the Company and the Investors in connection with the
Placement, subject to the qualifications and limitations therein, including, but
not limited to, any disclosure set forth on an applicable schedule.

SECTION 3. REPRESENTATIONS AND WARRANTIES OF PLACEMENT AGENT. The Placement
Agent represents and warrants to the Company that: (i) it will comply with all
applicable federal laws regarding trading in securities of the Company, (ii) it
will not disclose any non-public material information of the Company without the
prior written consent of the Company during the Term and the Non-exclusive Term
and for a period of one (1) year from the termination date of this Agreement,
and (iii) that it is a registered broker-dealer in good standing with the
relevant regulatory agencies.

-5-

--------------------------------------------------------------------------------

SECTION 4. ENGAGEMENT TERM & SURVIVAL. The Placement Agent’s engagement under
this Agreement shall be exclusive for a period of twelve (12) months commencing
on the Effective Date (the “Term”), and thereafter shall be non-exclusive (the
"Non-exclusive Term"). Neither the Placement Agent nor the Company shall
terminate the Engagement before the Term without written consent from the other
party. In the event of the termination or expiration of this Agreement, the
Placement Agent’s compensation due under this Agreement will be payable in full
and the compensation payable under Section 1 will continue for the twelve (12)
month period (or longer if specifically set forth in Section 1) commencing with
such termination or expiration. The provisions of Sections 1, 2, 3, 4, 5, 6, 7,
9, 10 and 11 of this Agreement and Appendix A shall survive this Agreement’s
expiration or termination.

SECTION 5. PLACEMENT AGENT INFORMATION. The Company agrees that any information
or advice rendered by the Placement Agent in connection with this engagement is
for the confidential use of the Company only in its evaluation of the Placement
and, except as otherwise required by law, the Company will not disclose or
otherwise refer to the advice or information provided by the Placement Agent in
any manner without prior written consent of the Placement Agent.

SECTION 6. NO FIDUCIARY RELATIONSHIP; THIRD PARTY BENEFICIARIES. This Agreement
does not create, and shall not be construed as creating rights enforceable by
any person or entity that is not a party hereto, except those entitled hereto by
virtue of the indemnification provisions hereof. The Company acknowledges and
agrees that the Placement Agent is not and shall not be construed as a fiduciary
of the Company and that the Placement Agent shall not have any duties or
liabilities to the equity holders or the creditors of the Company or to any
other person by virtue of this Agreement or the retention of the Placement Agent
hereunder, all of which are hereby expressly waived.

SECTION 7. INDEMNIFICATION. The parties agree to the terms of the Placement
Agent’s standard indemnification agreement, which is attached hereto as Appendix
A and incorporated herein by reference.

SECTION 8. ANNOUNCEMENTS. The Company grants to the Placement Agent the right to
place customary announcement(s) of the Placement in certain newspapers and to
mail announcement(s) to persons and firms selected by Placement Agent, at the
Placement Agent’s expense, subject to the Company’s prior approval, which shall
not be unreasonably withheld.

SECTION 9. GOVERNING LAW. This Agreement will be governed by, and construed in
accordance with, the laws of the State of Georgia applicable to agreements made
and to be performed entirely in such State. This Agreement may not be assigned
by either party without the prior written consent of the other party. This
Agreement shall be binding upon and inure to the benefit of the parties hereto,
and their respective successors and permitted assigns. Any right to trial by
jury with respect to any dispute arising under this Agreement or any transaction
or conduct in connection herewith is waived. Any dispute arising under this
Agreement may be brought into the courts of the State of Georgia located in
Fulton County or into the Federal Court located in Atlanta, Georgia and, by
execution and delivery of this Agreement, the Company hereby accepts for itself
and in respect of its property, generally and unconditionally, the jurisdiction
of aforesaid courts. Each party hereto hereby irrevocably waives personal
service of process and consents to process being served in any such suit, action
or proceeding by delivering a copy thereof via overnight delivery (with evidence
of delivery) to such party at the address in effect for notices to it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
If either party shall commence an action or proceeding to enforce any provisions
of this Agreement, then the prevailing party in such action or proceeding shall
be reimbursed by the other party for its reasonable attorneys' fees and other
costs and expenses incurred with the investigation, preparation and prosecution
of such action or proceeding.

-6-

--------------------------------------------------------------------------------

SECTION 10. ENTIRE AGREEMENT/MISC. This Agreement embodies the entire agreement
and understanding between the parties hereto, and supersedes all prior
agreements and understandings, relating to the subject matter hereof. If any
provision of this Agreement is determined to be invalid or unenforceable in any
respect, such determination will not affect such provision in any other respect
or any other provision of this Agreement, which will remain in full force and
effect. This Agreement may not be amended or otherwise modified or waived except
by an instrument in writing signed by each of the Placement Agent and the
Company. The representations, warranties, agreements and covenants contained
herein shall survive the closing of the Placement and delivery and/or exercise
of the Securities, as applicable. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission or a .pdf format file, such signature shall
create a valid and binding obligation of the party executing (or on whose behalf
such signature is executed) with the same force and effect as if such facsimile
or .pdf signature page were an original thereof.

SECTION 11. NOTICES. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile number
specified on the signature pages attached hereto prior to 6:30 p.m. (Atlanta,
Georgia time) on a business day, (b) the next business day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number on the signature pages attached hereto on a day that is not a
business day or later than 6:30 p.m. (Atlanta, Georgia time) on any business
day, (c) the business day following the date of mailing, if sent by U.S.
nationally recognized overnight courier service, or (d) upon actual receipt by
the

-7-

--------------------------------------------------------------------------------

[exhibit10-2x8x1.jpg] 


--------------------------------------------------------------------------------



APPENDIX A - - INDEMNIFICATION PROVISIONS

     (A) The Company agrees to indemnify and hold harmless the Placement Agent
and its affiliates and their respective officers, directors, employees, agents,
counsel, advisers and consultants, and any persons controlling the Placement
Agent or any of its affiliates within the meaning of Section 15 of the
Securities Act of 1933 or Section 20 of the Securities Exchange Act of 1934 (the
Placement Agent and each such other person or entity being referred to herein as
an “Indemnified Person”), from and against all claims, liabilities, losses or
damages (or actions in respect thereof) or other expenses (and further agrees to
advance all expenses) which (A) are related to or arise out of (i) actions taken
or omitted to be taken (including any untrue statements made or any statements
omitted to be made) by the Company or its respective affiliates in connection
with this Agreement, the Placement or which affect the Placement; or (ii)
actions taken or omitted to be taken by an Indemnified Person with the consent
or in conformity with the actions or omissions of the Company or their
respective affiliates in connection with this Agreement, the Placement or which
affect the Placement; or (iii) any investigation, litigation, or inquiry by a
regulatory or self-regulatory agency or authority involving the Company or any
transaction arising under any agreements between the Company and the Placement
Agent or (B) are otherwise related to or arise out of the Placement Agents’
activities on behalf of the Company or its respective affiliates pursuant to
this Agreement or (C) in any way involving or alleged to involve the Company,
the Placement or the Securities. The Company will not be responsible, however,
for any losses, claims, damages, liabilities or expenses pursuant to clause
A(iii), (B) or (C) of the preceding sentence which are finally judicially
determined to have resulted solely from such Indemnified Person’s gross
negligence or from information supplied by such Indemnified Person or by the
Placement Agent itself in writing specifically for use in the Prospectus
Supplement. In addition, the Company agrees to advance, or in the absence of
advancement required hereunder to promptly reimburse each Indemnified Person for
all reasonable out-of-pocket expenses (including fees and expenses of counsel)
as they are incurred by such Indemnified Person in connection with
investigating, preparing, conducting or defending any such action or claim,
whether or not in connection with litigation in which any Indemnified Person is
a named party, or in connection with enforcing the rights of such Indemnified
Person under this Agreement, including the costs of any claims asserted by an
Indemnified Person against any indispensible party or by way of a counterclaim
in any litigation within the scope of this provision. The Company agrees to
advance such expenses incurred by an Indemnified Person pursuant to which
indemnity may be sought hereunder within thirty (30) days after receipt by the
Company of a statement requesting such advances from time to time, whether prior
to or after final disposition of any proceeding. Such advances shall be
unsecured and interest free and without regard to the Indemnified Person’s
ultimate entitlement to indemnification under the other provisions of this
Agreement. Indemnified Persons shall be entitled to continue to receive
advancement of expenses pursuant to this section unless and until the matter of
an Indemnified Person’s entitlement to indemnification hereunder has been
finally adjudicated by court order or judgment from which no further right of
appeal exists. Each Indemnified Person undertakes to repay such amounts advanced
only if, and to the extent that, it ultimately is determined that the
Indemnified Person is not entitled to be indemnified by the Company under the
provisions of this Agreement.

--------------------------------------------------------------------------------

     (B) Promptly after receipt by an Indemnified Person of notice of any claim
or the commencement of any action or proceeding with respect to which the
Indemnified Person is entitled to indemnity hereunder, the Indemnified Person
will notify the Company in writing of such claim or of the commencement of such
action or proceeding, and the Company will assume the defense of such action or
proceeding and will employ counsel reasonably satisfactory to the Indemnified
Person and will pay the reasonable fees and expenses of such counsel.
Notwithstanding the preceding sentence, the Indemnified Person will be entitled
to employ counsel separate from counsel for the Company and from any other party
in such action if counsel for the Indemnified Person determines that to do so
would be in the best interests of the Indemnified Person. In such event, the
reasonable fees and disbursements of no more than one such separate counsel for
all Indemnified Persons in the matter will be paid by the Company. The Company
will have the exclusive right to settle the claim or proceeding at its sole
expense provided that the Company obtains a full and unconditional release of
any claims against the Indemnified Persons from all liability on claims that are
the subject matter of such proceeding and does not include a statement as to an
admission of fault, culpability or a failure to act by or on behalf of any
Indemnified Person.

     (C) The Company and the Placement Agent and any Indemnified Persons agree
to notify each other promptly of the assertion of any claim or the commencement
of any action or proceeding relating to a transaction contemplated by this
engagement letter.

     (D) If for any reason the foregoing indemnity is unavailable to the
Placement Agent or insufficient to hold the Placement Agent harmless, then the
Company shall contribute to the amount paid or payable by the Placement Agent as
a result of such losses, claims, damages or liabilities in such proportion as is
appropriate to reflect not only the relative benefits received by the Company on
the one hand and the Placement Agent on the other, but also the relative fault
of the Company on the one hand and the Placement Agent on the other that
resulted in such losses, claims, damages or liabilities, as well as any relevant
equitable considerations. The amounts paid or payable by a party in respect of
losses, claims, damages and liabilities referred to above shall be deemed to
include any legal or other fees and expenses reasonably incurred in defending
any litigation, proceeding or other action or claim. Notwithstanding the
provisions hereof, the Placement Agent’s share of the liability hereunder shall
not be in excess of the amount of fees actually received by Placement Agent
under this engagement letter (excluding any amounts received as reimbursement of
expenses incurred by Placement Agent).

     (E) These indemnification provisions shall remain in full force and effect
whether or not the transaction contemplated by this Agreement is completed and
shall survive the termination of this Agreement, and shall be in addition to any
liability that the Company might otherwise have to any indemnified party under
this engagement letter or otherwise.

-2-

--------------------------------------------------------------------------------